BLAIR,' C.
This case is here on the State’s appeal from a judgment of the circuit court of the city of St. Louis sustaining a demurrer to an indictment containing three counts, the first of which (omitting formal parts) charged that defendants, on a day stated, “did knowingly, wilfully and feloniously, make and establish as a business and avocation, in the city and State aforesaid, a certain lottery and scheme of drawing, in the-nature of a lottery, known as the Old Reliable Company and the Standard Investment Company, whereby large sums of money, to-wit, ten thousand dollars and divers other sums, were thereafter to be disposed of by lot and chance, the particular *559method by which said disposition of said sums of money was to be made, being to these grand jurors unknown; against,” etc.
The second count is identical with, the first except it charged defendants “did aid and assist in making and establishing,” etc., instead of charging they “did make and establish,” etc.
The third count is identical with the second except it omits the charge that money was to be disposed of by lot and chance and omits the statement as to the grand jurors’ lack of knowledge as to the method to be employed.
The grounds of demurrer are that neither count states facts sufficient to constitute an offense; that neither count apprises defendants of the nature and cause of the accusation against them; that all the counts are bad by reason of duplicity and repugnancy; that neither count charges the commission of a crime, but merely an intent to commit a crime in the future and that all the counts are “uncertain, vague, indefinite, repugnant and duplicitous . . . and could not be pleaded in bar of any future prosecution.”
The indictment follows closely, almost literally, approved forms (State v. Miller, 190 Mo. l. c. 451, 452), but it is suggested new' questions are presented by the demurrer in the instant case and, further, that in one particular the indictment differs from that heretofore approved.
Lotteries :indictment I. It is argued with , much force that duplicity appears from the charge that defendants made and .established “a lottery and scheme of drawing in the nature of. a lottery.” It is' contended ^erm “lottery” and the phrase “scheme of drawing in the nature of a lottery” relate to things so different that the employment of both in the same count constitutes duplicity. The statute is leveled against any person who shall *560“make or establish, or aid or assist in making or establishing any lottery, gift enterprise, policy or scheme of drawing in the nature of a lottery, as a business or avocation in this State. . . .” It is not denied that the term “lottery” is, as interpreted by the courts of other States, broad enough to include every punishable plan, scheme or device whereby anything of value is disposed of by lot or chance, and it is not contended there yet has been devised nor that there could be devised any scheme in the nature of a lottery that the term lottery is not, as thus interpreted, broad enough to cover. It is said, however, the framers of the Constitution and the statute must have had a less comprehensive meaning in mind, otherwise they are convicted of employing useless words, a conclusion not favored. It is to be observed, however, that at the time the Constitution was framed'the meaning of the term “lottery” was not so well settled as now and there was even then a contention being made in our courts that there was a distinction between a ‘ ‘ regular” lottery and other devices similar in respect to the elements which rendered them culpable, but not conducted with the same formalities. [State v. Hindman, 4 Mo. App. l. c. 582.] Doubtless to meet such a conception the framers of the Constitution (Sec. 10, art. 14) used the phrase “scheme in the nature of a lottery. ’ ’ „ The courts of this State had not then given to the word “lottery” the broad definition (State v. Mumford, 73 Mo. 647) subsequently approved and it seems caution rather than necessity dictated the employment of the additional words “scheme in the nature of a lottery. ’ ’
In State v. Willis, 78 Me. l. c. 72, 73, in discussing an indictment charging that defendant was engaged “in a lottery, scheme of device of chance” the court said: “The word lottery has no technical meaning. A lottery is nothing more or less than' a scheme or device of chánce.” As now defined in -this State and *561elsewhere we think the term “lottery” includes every scheme which could he punished under the description “scheme in the nature of a lottery” and that, consequently, the use of this further phrase in the indictment does not invalidate it. Certainly as to the first two counts there is no duplicity, since there is added in each a description of the purposes of the device which clearly characterizes it as a lottery,
Names. II. It is contended the second and third counts shouki have named the persons aided and assisted, and the failure to do so warranted the trial court's action in sustaining the demurrer as to them. That this court has entertained a contrary view is evidenced by its approval of indictments like this, and by its view, heretofore announced (State v. Wilkerson, 170 Mo. l. c. 193), that there is no more effective way to assist in making and establishing a business as a vocation "than to participate in it and devote one's time and services in so doing." Three are here jointly charged with aiding and assisting. All three are charged, therefore, with "participating in it and devoting their time and services to it," i. e., with aiding and assisting each Qther. These counts of the indictment might well be said, therefore, to name each defendant as aiding the others. It is unnecessary, however, to resort to this argument to uphold them. The defendants are not indicted as accessories, but for the specific statutory offense of aid•• ing and assisting in making and establishing a lottery. It is "hut another mode of committing or participating in the offense" (Miller v. Com., 76 Ky. l. c. 736) and is sufficiently charged in the statutory words. [State v. Bush, 70 Kan. l. c. 740.]
III. It is insisted duplicity conclusively appears from the fact each count charges that the lottery and *562scheme of drawing is “known as the Old Reliable Company and the Standard Investment Company.” This part of the charge amounts only to an allegation that the scheme bore two names. "Whether they are names of the same scheme or names for parts of it makes no difference if, as each count charges, when correctly interpreted, they are names applying to the same thing. There is no duplicity, in this respect, on the face of the indictment.
Pleading evidence TV. It has so frequently been held that this section of the statute (Sec. 4770, R. S. 1909) sufficiently individuates the offense it defines and that indictments following its language are sufficient, that it is unnecessary to discuss the argument in support of a contrary view. The statute denounces and the indictment charges the making and establishing of a lottery as a business or (sic) avocation. The term lottery has a well known meaning and definition which, substituted in the indictment for the word itself, would leave little room for the contention mentioned. The statute was designed to suppress the business and vocation of those who, by lottery schemes, preyed upon the credulity of the unwary. Each count charges defendants were engaged in such business and is sufficient to advise them of the nature and character of the accusation against them, as the authorities cited in the briefs fully disclose. It is unnecessary to plead the evidence by which the indictment is to be supported. [Com. v. Harris, 95 Mass. l. c. 539.]
Drawing. V. It is contended the allegation, in each of counts 1 and 2, that certain sums of money “were thereafter to be disposed of by lot and chance” are repugnant and absurd and, further, do not connect defendants, by alleged act or intent, with the future disposition of money.
In this respect, also, the indictment is like that *563in State v. Miller, supra. The statute condemns all lotteries, etc., made or established “as a business or avocation” without regard to whether drawings have been had, and this court, as counsel concedes, seems once to have passed on this-point (State v. Pomeroy, 130 Mo. l. c. 496) adversely to the present contention. Whether what is there said is to be taken as intended to mean solely that it was not necessary for drawings to occur in this State, thus limiting it to the facts in that case, is not important since the language of the statute justifies the conclusion that a drawing in the past is not an essential to the offense under the statute except as the proof may show it to be essential to the making or establishing of the particular lottery established and to that extent it is included in the simple allegation of establishing the lottery. It is certainly conceivable that a lottery may be established prior to any actual drawing. [Salomon v. State, 27 Ala. l. c. 29.] The judgment is reversed and the cause remanded with directions to overrule the demurrer.
PER CURIAM. — The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur.